United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3014
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the District
      v.                                * of South Dakota.
                                        *
Roy Louis Taylor,                       *      [UNPUBLISHED]
                                        *
                    Appellant.          *
                                   ___________

                             Submitted: May 17, 2006
                                Filed: May 18, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Roy Louis Taylor pleaded guilty to engaging in a sexual act with another person
who was physically incapable of declining participation, in violation of 18 U.S.C. §§
1153, 2242(2), and 2246(2)(A). The district court* sentenced Taylor to 78 months in
prison, 3 years of supervised release, and restitution in the amount of $355. On
appeal, Taylor’s counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967).



      *
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
       Taylor’s plea agreement contains a valid appeal waiver. See United States v.
Andis, 333 F.3d 886, 889-90 (8th Cir.) (en banc), cert. denied, 540 U.S. 997 (2003),
and having reviewed the record independently for any nonfrivolous issues not covered
by the appeal waiver, we find none. Accordingly, we enforce the waiver, dismiss this
appeal, and grant counsel’s motion to withdraw.
                       ______________________________




                                        -2-